Case: 20-40752     Document: 00516149382         Page: 1     Date Filed: 12/30/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 30, 2021
                                  No. 20-40752                            Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Stephen Scott Meals, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:19-CR-36-1


   Before Owen, Chief Judge, and Jones and Wilson, Circuit Judges.
   Edith H. Jones, Circuit Judge:

          Stephen Meals, then thirty-seven years old, used a Facebook
   messaging application to discuss with A.A., a fifteen-year-old, their previous
   sexual encounters and their plans for future encounters.            Facebook
   discovered these conversations and forwarded a cyber tip to the National
   Center for Missing and Exploited Children (NCMEC). NCMEC reported
   to local law enforcement, which then obtained a warrant for Meals’s
Case: 20-40752      Document: 00516149382          Page: 2    Date Filed: 12/30/2021




                                    No. 20-40752


   electronic devices and found child pornography. Meals, charged with several
   counts relating to his child exploitation, moved to suppress the evidence on
   the ground that Facebook and NCMEC are government agents. The district
   court denied his motion, and Meals pled guilty to production and possession
   of child pornography. On appeal, Meals persists in his contention that the
   court should suppress the messages and images.             The conviction is
   Affirmed, because Facebook did not act as a government agent and
   NCMEC’s search, assuming that it is a government agent, did not exceed the
   scope of Facebook’s cyber tip.

                                 I. Background

          Meals’s run-in with the law began when Facebook decided on its own
   to surveil, collect, and review his private messages with fifteen-year-old A.A.,
   which indicated that Meals and A.A. were in an active sexual relationship.
   Facebook decided that the messages violated its terms of service, its
   community standards, and probably federal law. In November 2018, after a
   Facebook employee reviewed the messages, Facebook sent copies to the
   NCMEC via a “cyber tip”.

          NCMEC reviewed the cyber tip before forwarding the messages to
   local law enforcement in Corpus Christi, Texas, where both Meals and A.A.
   lived. Detective Alicia Escobar of the Corpus Christi Police Department
   used the messages to obtain a search warrant for the Facebook accounts of
   Meals and A.A. The search revealed more conversations confirming Meals’s
   sexual relationship with A.A. Detective Escobar then obtained a second
   warrant with the additional evidence to search Meals’s electronic devices,




                                          2
Case: 20-40752     Document: 00516149382          Page: 3   Date Filed: 12/30/2021




                                   No. 20-40752


   home, and a trailer. That search uncovered child pornography on Meals’s
   devices, consisting primarily of images of A.A. that Meals apparently
   produced.

          A grand jury indicted Meals in December 2019 on four counts of
   production of child pornography, in violation of 18 U.S.C. §§ 2251(a) and
   2251(e) (Counts 1–4); and one count of possession of child pornography, in
   violation of 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2) (Count 5). Meals
   moved to suppress all the evidence. He argued that he had an expectation of
   privacy in his Facebook chats; that Facebook and NCMEC violated his
   Fourth Amendment rights as government agents when they searched his
   messages without a warrant; and that the exclusionary rule’s good-faith
   exception was inapplicable. Following an evidentiary hearing, the district
   court denied Meals’s motion under the private search doctrine. Specifically,
   the district court held that the search did not violate appellant’s Fourth
   Amendment rights because Facebook was not the government or one of its
   agents, and even if NCMEC were a government agent, neither its conduct
   nor local law enforcement’s review of Meals’s messages exceeded the scope
   of Facebook’s initial search.

          Ultimately, Meals pled guilty on the condition he could appeal the
   denial of his suppression motion. The district court sentenced Meals to 600
   months of imprisonment, followed by lifetime supervised release. Meals
   timely appealed. See Fed. R. App. P. 4(b)(1)(A).




                                        3
Case: 20-40752     Document: 00516149382           Page: 4   Date Filed: 12/30/2021




                                    No. 20-40752


                          II. Standard of Review

          “When reviewing a denial of a motion to suppress evidence, [this
   court] review[s] the district court’s factual findings for clear error and its
   legal conclusions, including the ultimate constitutionality of the actions of
   law enforcement, de novo.” United States v. Williams, 880 F.3d 713, 717 (5th
   Cir. 2018). The facts underlying the suppression determination are reviewed
   in the light most favorable to the prevailing party, which in this case is the
   Government. United States v. Powell, 732 F.3d 361, 369 (5th Cir. 2013).
   Generally, the court “may affirm the district court’s ruling on a motion to
   suppress ‘based on any rationale supported by the record.’” United States v.
   Wise, 877 F.3d 209, 215 (5th Cir. 2017) (quoting United States v. Waldorp,
   404 F.3d 365, 368 (5th Cir. 2005)).

                                III. Discussion

          Under the private search doctrine, when a private actor finds evidence
   of criminal conduct after searching someone else’s person, house, papers,
   and effects without a warrant, the government can use the evidence, privacy
   expectations notwithstanding. United States v. Jacobsen, 466 U.S. 109, 117,
   104 S. Ct. 1652, 1658 (1984). In other words, if a non-government entity
   violates a person’s privacy, finds evidence of a crime, and turns over the
   evidence to the government, the evidence can be used to obtain warrants or
   to prosecute. The rationale for this doctrine is obvious. The Fourth
   Amendment restrains the government, not private citizens. Burdeau v.
   McDowell, 256 U.S. 465, 475, 41 S. Ct. 574, 576 (1921).




                                         4
Case: 20-40752      Document: 00516149382          Page: 5   Date Filed: 12/30/2021




                                    No. 20-40752


          There are two exceptions to the private search doctrine. First, the
   doctrine does not apply if the “private actor” who conducted the search was
   actually an agent or instrument of the government when the search was
   conducted. See Coolidge v. New Hampshire, 403 U.S. 443, 487, 91 S. Ct. 2022,
   2048, 2049 (1971). If the private actor was such an agent or instrument, a
   warrant is required to authorize the search. Id. Second, if the government,
   without a warrant, exceeds the scope of the private actor’s original search
   and thus discovers new evidence that it was not substantially certain to
   discover, the private search doctrine does not apply to the new evidence, and
   the new evidence may be suppressed. See Walter v. United States, 447 U.S.
   649, 657, 100 S. Ct. 2395, 2402 (1980); United States v. Runyan, 275 F.3d
   449, 463 (5th Cir. 2001).

          To suppress evidence produced by a private actor’s search under one
   of these exceptions, the defendant has the burden of proof by a
   preponderance. Runyan, 275 F.3d at 456. If the defendant’s proof fails on
   either point, the private search doctrine permits use of the evidence privately
   gathered. See Jacobsen, 466 U.S. at 117, 104 S. Ct. at 1658.

          Meals contends that the district court erred by refusing to find that
   (1) Facebook was a government agent when it reviewed his private messages
   and reported them to NCMEC; (2) NCMEC exceeded the bounds of
   permissible government action by reviewing the messages; and (3) the
   government violated Meals’s Fourth Amendment rights under the chattel
   trespass doctrine. We address each argument in turn.




                                         5
Case: 20-40752       Document: 00516149382            Page: 6      Date Filed: 12/30/2021




                                       No. 20-40752


                                            A.

          Meals first contends that Facebook was a government agent, not a
   private actor, when it searched his messages, rendering the private search
   doctrine inapplicable.      He cites no factual evidence in support of this
   argument, and it is contradicted by an affidavit of a Facebook officer. Instead,
   Meals relies on a statute that requires electronic communication service
   providers (“internet companies”)1 and remote computing services to send a
   cyber tip to NCMEC for all instances of child exploitation that they discover
   on their platforms. See 18 U.S.C. § 2258A(a).

          Assuming that merely citing a statute in this context could satisfy his
   evidentiary burden, Meals’s citation to § 2258A fails. Section § 2258A(a)
   mandates reporting child exploitation on internet platforms to NCMEC, but
   it neither compels nor coercively encourages internet companies to search
   actively for such evidence. In fact, subparagraph (f) of § 2258A states that
   “nothing in [§ 2258A] shall be construed to require a provider to—
   (1) monitor any user, subscriber, or customer of that provider; (2) monitor
   the content of any communication of any person described in paragraph (1);
   or (3) affirmatively search, screen, or scan for facts or circumstances
   described in sections (a) and (b).” Given this forceful statutory disclaimer
   that any search mandate is placed on internet companies, Meals’s effort to




          1
            “[E]lectronic communication service means any service which provides to users
   thereof the ability to send or receive wire or electronic communications[.]” 18 U.S.C.
   § 2510(15) (internal quotation marks omitted).




                                             6
Case: 20-40752         Document: 00516149382               Page: 7      Date Filed: 12/30/2021




                                          No. 20-40752


   characterize Facebook as a mandatory government agent or instrument falls
   flat.2

            Meals also asserts that this court has no test for determining whether
   a private actor acted as a government agent or instrument, that the district
   court chose the wrong test, and that if the district court had used the correct
   test it would have found that Facebook was a government agent. Specifically,
   Meals argues that the district court incorrectly relied on the First Circuit’s
   test rather than that of the Sixth Circuit. Compare United States v. Cameron,
   699 F.3d 621, 637 (1st Cir. 2012) (using a three-factor test to determine
   whether a private actor acted as a government agent), with United States v.
   Hardin, 539 F.3d 404, 419 (6th Cir. 2008) (using a two-factor test to
   determine whether a private actor acted as a government agent).3 But we
   need not address what factors are applicable to the government agent
   exception because Meals offered no evidence suggesting that Facebook may
   be a government agent. There is no reason to hypothesize standards that
   could pertain to evaluating non-existent evidence. Because Meals’s reliance
   on § 2258A(a) is misplaced, this contention fails.



            2
             Section 2258A(e) reinforces this interpretation of § 2258A. Under § 2258A(e),
   internet companies face significant fines for failing to report “actual knowledge” of child
   exploitation. There are no such fines for internet companies who refrain from searching
   through their users’ data to learn such knowledge.
            3
             The Fifth Circuit has not adopted a government agent test, but the court has used
   such tests in similar cases when a guideline was necessary to help sort through the evidence.
   See United States v. Pierce, 893 F.2d 669, 673 (5th Cir. 1990) (utilizing a two-factor test to
   analyze a case-specific question of whether an airline’s employees were acting as a private
   actor or government agent when they searched the defendant’s bags).




                                                 7
Case: 20-40752      Document: 00516149382          Page: 8    Date Filed: 12/30/2021




                                    No. 20-40752


                                         B.

          Meals next argues that NCMEC is a government agent that exceeded
   the scope of Facebook’s search by reviewing the messages Facebook
   provided. Further, NCMEC’s search was excessive because NCMEC was
   not substantially certain before reviewing the messages that they were not
   products of a reported cyber-attack, nor was it substantially certain that
   Meals and A.A. were, respectively, thirty-seven and fifteen years old.
   According to Meals’s logic, NCMEC needed a warrant before reviewing
   Facebook’s cyber tip.

          Contrary to Meals’s supposition, NCMEC is a private, nonprofit
   corporation, not a government entity. The government takes no position on
   this question, and like the district court, we need not do so either. But
   assuming arguendo that NCMEC is a government agent, NCMEC did not
   exceed the scope of Facebook’s search by merely reviewing the identical
   evidence that Facebook reviewed and placed in a cyber tip. Cyber tips have
   “significant indicia of reliability,” and the information contained in such tips
   is per se substantially certain. United States v. Landreneau, 967 F.3d 443, 453
   (5th Cir. 2020). But regardless of the reliability of cyber tips, substantial
   certainty is required only when a government agent opens containers
   obtained in the private search but left unopened by the private party. See
   Runyan, 275 F.3d at 463. In such instances, the additional evidence must be
   suppressed unless the government was “substantially certain” that certain
   incriminating evidence would be in the unopened containers. Here, the cyber
   tip was the only thing NCMEC “opened,” and it contained only the content




                                          8
Case: 20-40752      Document: 00516149382          Page: 9    Date Filed: 12/30/2021




                                    No. 20-40752


   reviewed and forwarded by a Facebook employee. In a critical distinction
   from the Ackerman case on which Meals relies, NCMEC did not and could
   not open any non-existent unopened containers, emails, or attachments, and
   therefore could not have exceeded the scope of Facebook’s search. See
   United States v. Ackerman, 831 F.3d 1292, 1306-07 (10th Cir. 2016). As a
   result, even if NCMEC were a government agent, its review of information
   obtained by a “search conducted by private citizens [did] not constitute a
   ‘search’ within the meaning of the Fourth Amendment” because the review
   was confined to the scope and product of the initial search. Runyan, 275 F.3d
   at 458 (quoting United States v. Bomengo, 580 F.2d 173, 175 (5th Cir. 1978));
   see also United States v. Reddick, 900 F.3d 636, 639 (5th Cir. 2018).

          Because Meals has not carried his burden concerning NCMEC’s
   participation in the search, NCMEC’s review of Facebook’s cyber tip did not
   violate his Fourth Amendment rights.

                                         C.

          Finally, Meals contends that the district court erred by not applying
   the chattel trespass test, as set forth in United States v. Jones, 565 U.S. 400,
   132 S. Ct. 945 (2012), rather than the reasonable expectation of privacy test,
   when it evaluated whether NCMEC violated Meals’s Fourth Amendment
   rights. Meals urges that the district court should have relied on Ackerman,
   831 F.3d at 1307-08, in which the Tenth Circuit evaluated the applicability of
   the chattel trespass test to the opening of a previously unopened e-mail
   attachment.




                                          9
Case: 20-40752     Document: 00516149382            Page: 10   Date Filed: 12/30/2021




                                     No. 20-40752


          The chattel trespass test, like the reasonable expectation of privacy
   test, may be relevant when evaluating whether government actions run afoul
   of a person’s possessory interests protected by the Fourth Amendment.
   Meals has not shown that Facebook acted on behalf of the government.
   Thus, the original search was privately conducted. But even if NCMEC is a
   government actor, that organization did not access an original file or even a
   copy thereof that Meals possessed, consequently, there could be no
   governmental “trespassing of a chattel” like the court found in Ackerman. In
   Ackerman, as was just explained, NCMEC opened images attached to an
   email that had been intercepted before it got to the intended recipient, and
   NCMEC’s analyst expanded the scope of the private search by opening those
   previously unopened attachments and an unopened email. Id. Accordingly,
   the chattel trespass test was not violated in this case.

                                IV. Conclusion

          Because Meals has not carried his burden to show that Facebook is a
   government agent or instrument, the private search doctrine applies. Later
   investigative techniques employed by NCMEC and government officials did
   not impermissibly expand the scope of the original search. The district court
   correctly denied Meals’s motion to suppress, and the conviction is
   Affirmed.




                                          10